Citation Nr: 0414677	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1976 May 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  At the hearing, the appellant withdrew the issue 
regarding the evaluation of a post-operative herniated lumbar 
disc.  Transcript at 2 (September 2003).  


REMAND

At the September 2003 hearing, the appellant testified that 
he was undergoing treatment for hypertension at the Fresno VA 
Medical Center (VAMC).  Transcript at 7 (2003).  These 
records have not been associated with the claims file.  

In a letter received at the Board in October 2003, D. D., 
Ph.D. indicated that hypertension had impaired the 
appellant's occupational functioning.  The appellant's 
employment records have not been associated with the claims 
file.  

The Board notes that the AOJ has not issued a sufficient VCAA 
letter in regard to the issue on appeal.  See VAOPGCPREC 8-
2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any 
unobtained, relevant treatment records, 
from the Fresno VAMC, dated after April 
1, 2003.  Any records obtained should be 
associated with the claims file.

2.  The AOJ should obtain the appellant's 
employment records, to include any records 
reflecting occupational impairment due to 
hypertension.  

3.  The AOJ should schedule the 
appellant for a VA examination to 
determine the nature and severity of his 
service-connected hypertension.  All 
necessary tests and studies should be 
performed.  The claims folder should be 
made available to the examiner.  All 
findings should be reported in detail.  

4.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  The letter should 
specifically advise the appellant which 
evidence, if any, will be obtained by the 
appellant and which evidence, if any, 
will be obtained by the AOJ.  

5.  The appellant is hereby notified that 
if he has, or is able to obtain, 
relevant evidence, that evidence must be 
submitted by him.

6.  The appellant is advised that 
failure to report for a scheduled VA 
examination without good cause may 
result in a denial of his claim.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


